The facts in this case are identical with those of the case of Board of Trustees of the Combined Normal and IndustrialDepartment of Wilberforce University v. Grace Green andWilberforce University, No. 18790, ante, 15, 148 N.E. 355, this day decided. The Court of Appeals affirmed *Page 22 
the judgment in favor of the plaintiff against the University of Wilberforce, and against the Combined Normal and Industrial Department of Wilberforce University, upon the ground that the property at the location of the manhole where the accident occurred was under the joint control of the University of Wilberforce and the Board of Trustees of the Combined Normal and Industrial Department of the said University.
The record contains no evidence whatever tending to show joint control of the property upon which the accident occurred. The employe whose negligence directly caused the accident was paid by the state, and was in no way subject to the control of Wilberforce University. The judgment will therefore be reversed.
Judgment reversed.
MARSHALL, C.J., JONES, MATTHIAS, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 23